Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about July 5, 2001, which denied the petition for visitation and ordered petitioner to complete a program for sex offenders, unanimously affirmed, without costs.
In light of the court’s undisputed findings in contemporaneous proceedings pursuant to Family Court Act article 10, that *311petitioner had sexually abused his eight-year-old stepdaughter and his infant son, the latter derivatively, the court exercised its discretion in the child’s best interests when it denied the petition seeking visitation with the son and conditioned future visitation upon petitioner’s completion of a sex offender program (see Matter of Shaun X., 300 AD2d 772, 773 [2002]; Matter of Yesenia M., 239 AD2d 245 [1997]).
Family Court properly considered the visitation issue within the context of the abuse proceedings since all aspects of custody and visitation are routinely considered by the Family Court throughout the pendency of abuse petitions (see Family Ct Act § 1051 [d]; § 1052 [a]).
Nor was an evidentiary hearing required. Under the circumstances, most notably petitioner’s plea of guilty to sexual abuse in the first degree in the underlying criminal proceedings, the court possessed sufficient information to properly determine the issue of visitation (see Matter of Vangas v Ladas, 259 AD2d 755, 755-756 [1999]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Tom, J.E, Mazzarelli, Andrias, Friedman and Gonzalez, JJ.